Citation Nr: 1312188	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  12-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Young, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, submitted in July 2012, the Veteran included statements regarding an injury to his eardrum that reportedly occurred during active duty service and was not considered during the March 2012 VA examination.  The Veteran states that he received medical treatment for an injury to his ear drum at Lackland Air Force Base in March or April 1974.  The claim file does not contain service treatment records from Lackland Air Force Base and there is no indication that VA examiners were informed of the in service injury at the March 2012 examination.

The records from the March 2012 examination also fail to specifically indicate whether the Veteran's exposure to acoustic trauma while working as an infantry rifleman was considered by examiners.  The Veteran additionally reports on the VA Form 9, that he suffered from hearing loss and symptoms of tinnitus while in service.  Upon remand, the Veteran should be provided with a new VA audiological examination to consider the etiology of his bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his hearing loss and tinnitus since January 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Contact all appropriate sources to obtain an service treatment records related to treatment at Lackland Air Force Base in March or April 1974.  If those records are unavailable, that should be noted in the claims folder.  

3.  After completion of the foregoing, schedule the Veteran for the appropriate examination to determine the severity and etiology of his bilateral hearing loss and tinnitus.  All indicated tests and studies should be performed, and all pertinent symptomatology and findings must be reported.  Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any diagnosed hearing loss or tinnitus is etiologically related to any incident of the Veteran's active service as an infantry rifleman with accompanying exposure to acoustic trauma.

For the purpose of this examination, the examiner should assume that the Veteran served as an infantry rifleman during active service and incurred some noise exposure and injured his eardrum in 1974.  Complete rationale should be provided for all expressed opinions.

4.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



